Title: To George Washington from Guy Carleton, 5 August 1782
From: Carleton, Guy
To: Washington, George


                  
                     Sir,
                     New York 5th August 1782.
                  
                  I am to desire Your Excellency’s Passport for Mr Landeg, of the General Hospital at New York, to pass to Lancaster in Pennsylvania, with Medicines, according to the enclosed Invoice, for the Use of the Prisoners at York and Lancaster; and that he be allowed to remain and distribute those Medicines as Occasion may require.  I am, Sir, Your most obedient and most humble Servant
                  
                     Guy Carleton
                  
               